Citation Nr: 1210502	
Decision Date: 03/21/12    Archive Date: 03/30/12

DOCKET NO.  09-30 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 
INTRODUCTION

The Veteran had active service from October 1963 to October 1965.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied applications to reopen claims for service connection for bilateral hearing loss and tinnitus.  This case is now under the jurisdiction of the RO in Buffalo, New York.  

In January 2011, the Board reopened the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus and subsequently remanded them for further evidentiary development.  However, despite the fact that the Board reopened these claims, the Appeals Management Center (AMC) continued to treat the Veteran's claims as if they were requests to reopen a previously denied claim in the August 2011 supplemental statement of the case (SSOC).  

The Veteran was afforded a hearing before the undersigned Veterans Law Judge at the RO in Buffalo, New York in August 2010.  A written transcript of this hearing has been prepared and incorporated into the evidence of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Regrettably, an additional remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In January 2011, the Board remanded these claims so that the Veteran could be afforded a VA examination in which his lay reports of relevant symptomatology continuing since service were taken into consideration.  While the record reveals that the Veteran was afforded a VA examination in January 2011, a review of the examination report reveals that, yet again, the examiner assigned to this case failed to consider or discuss the Veteran's lay assertions of chronic symptomatology since military service.  Instead, the examiner offered a negative opinion based in part on the fact that there was no evidence of hearing loss until 2003 and no evidence of tinnitus until 2004.  However, this rationale is not correct, as the Veteran has testified to hearing impairment since military service.  Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  

As such, further remand is necessary so that the previously requested examination/medical opinion can be provided.  See 38 U.S.C.A. § 5103(d); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); see also Stegall v. West, 11 Vet. App. 268, 271 (1998) (remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should again be scheduled for a VA audiological examination by an appropriate medical specialist.  The claims file and a copy of this remand must be made available to the examiner for review, and the examination report should reflect review of this material.  The examiner should obtain the Veteran's auditory thresholds at frequencies of 500, 1000, 2000, 3000 and 4000 Hertz (Hz), and speech recognition scores based on the Maryland CNC tests.  

The examiner is then asked to provide a medical opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's hearing loss and tinnitus manifested during, or as a result of, active military service.  

The examiner must provide a complete rationale for all opinions offered, and the examiner must discuss and consider the Veteran's lay statements of chronic symptomatology.  For example, the Veteran testified in August 2010 that he first noticed his hearing loss during active duty and that it had existed since that time.  The Veteran's reports of in-service noise exposure, to include service as a tank platoon leader and being a member of the in-service skeet shooting team, should also be considered.  These statements should be deemed to be credible.  

The examiner is also asked to consider and discuss the private medical opinions of record, including the November 2003 statement of Dr. A.K.M. asserting that the Veteran's hearing loss may well have been caused by noise exposure during military service and Dr. M's statement of August 2008 finding that the Veteran's hearing loss was as likely as not "possibly" caused by military service.  

2.  The RO/AMC should then carefully review the medical opinion obtained to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the RO/AMC should return the case to the examiner for completion of the inquiry.  

3.  The RO/AMC should then readjudicate the claims on appeal in light of all of the evidence of record.  If an issue remains denied, the RO/AMC should provide the Veteran a supplemental statement of the case as to the issue on appeal, and afford him a reasonable period of time within which to respond thereto.  This case should not be returned to the Board until full consideration has been given to the Veteran's lay statements regarding his symptomatology and history.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


